Citation Nr: 0821647	
Decision Date: 07/02/08    Archive Date: 07/14/08

DOCKET NO.  04-09 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
fibromyalgia.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION

The veteran had active service from April 1976 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2002 rating decision in which the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan, increased the 20 percent rating for the 
veteran's disability to 40 percent under Diagnostic Code 
5025.  The veteran disagreed with the rating and perfected an 
appeal therefrom.


FINDINGS OF FACT

1.  The veteran's service-connected fibromyalgia is rated at 
the maximum schedular rating percentage provided for such 
disability; factors warranting extraschedular consideration 
are not present.

2.  Service connection is in effect for fibromyalgia, rated 
as 40 percent disabling; hypertension, rated as 10 percent 
disabling; and external hemorrhoids, rated as zero percent 
disabling.

3.  The veteran's service-connected disabilities do not 
preclude the obtaining and retaining of substantially gainful 
employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
fibromyalgia are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5025 (2007).

2.  The criteria for a total rating based on individual 
unemployability due to service-connected disability are not 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 3.340, 3.341, 4.16 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluation

The veteran seeks an increased rating for his service-
connected fibromyalgia.  Disability evaluations are 
determined by evaluating the extent to which the veteran's 
service-connected disabilities affect the ability to function 
under the ordinary conditions of daily life, including 
employment, by comparing the symptomatology with the criteria 
set forth in the Schedule for Rating Disabilities (Rating 
Schedule). 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., Part 4 
(2007).  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. § 4.1 (2007) requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 (2007) requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims (Court) has held that, where 
entitlement to compensation has already been established, and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Id.; Peyton v. 
Derwinski, 1 Vet. App. 282 (1991); 38 C.F.R. §§ 4.1, 4.2 
(2007).  Staged ratings are appropriate for an increased-
rating claim when the factual findings show distinct time 
periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21. Vet. App. 505 (2007).

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) that 
require continuous medication for control warrants a 
10 percent evaluation; that are episodic, with exacerbations 
often precipitated by environmental or emotional stress or by 
overexertion, but that are present more than one-third of the 
time warrant a 20 percent evaluation; and with widespread 
musculoskeletal pain and tender points, with or without 
associated fatigue, sleep disturbance, stiffness, 
paresthesias, headache, irritable bowel symptoms, depression, 
anxiety, or Raynaud's-like symptoms: that are constant, or 
nearly so, and refractory to therapy warrants a 40 percent 
evaluation.

38 C.F.R. § 4.7 (2007) provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating is to 
be assigned.  

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3 (2007).

With regard to this matter, the Board finds that the criteria 
for the assignment of a rating in excess of 40 percent are 
not been met.  The current 40 percent rating is the maximum 
evaluation allowed for fibromyalgia.  This rating 
contemplates symptoms that are constant, or nearly so, and 
refractory to therapy.  As the veteran is already receiving 
the highest evaluation for this disability, a schedular 
increase is not warranted.  Therefore, any evaluation for the 
veteran's fibromyalgia in excess of 40 percent can only be 
justified on an extraschedular basis.

In this regard, it is noted that ratings shall be based as 
far as practicable, upon the average impairments of earning 
capacity with the additional proviso that the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience.  To accord justice, therefore, to 
the exceptional case where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: 

A finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. 38 C.F.R. § 3.321(b)(1) 
(2007).

The Board has considered whether an extra-schedular 
evaluation pursuant to the provisions of 38 C.F.R. § 
3.321(b)(1) is warranted.  In the instant case, however, the 
evidence does not show that the veteran's fibromyalgia alone 
causes interference with employment beyond that contemplated 
in the currently assigned evaluation.  Moreover, the evidence 
does not demonstrate that the fibromyalgia has resulted in 
the need for frequent periods of hospitalization. The 
evidence does show considerable discomfort in various joints 
due to fibromyalgia, as well as problems with depression and 
anxiety.  The veteran's symptoms due to his service-connected 
disability are already contemplated by the schedular criteria 
of 38 C.F.R. Part 4, Diagnostic Code 5025 (2007) and 
therefore cannot be considered to have rendered impracticable 
the application of the regular schedular standards.  It is 
also noted that in October 2003, the Director of Compensation 
& Pension Service found no evidence to substantiate the 
veteran's extraschedular consideration assertions.  The Board 
concurs.  The currently assigned 40 percent rating for 
fibromyalgia adequately contemplates the veteran's disability 
and that the assignment of extraschedular entitlement is not 
warranted.  

In view of the above, during the rating period on appeal, the 
veteran has been appropriately assigned the maximum 
disability rating of 40 percent for his fibromyalgia.  See 
Hart, supra.  The appeal is denied.



TDIU

The veteran contends that his service-connected disabilities 
render him unemployable and thus entitle him to a total 
disability rating.  However, the Board finds that a TDIU 
rating is not warranted.

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of a service-connected disabilities, provided 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more and that, if there are 
two or more disabilities, there is at least one disability 
ratable at 40 percent or more, and sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. § 4.16(a).  Substantially 
gainful employment is defined as work which is more than 
marginal and which permits the individual to earn a living 
wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual 
unemployability, there must be impairment so severe that it 
is impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation; provided that permanent 
total disability shall be taken to exist when the impairment 
is reasonably certain to continue throughout the life of the 
disabled person.  38 C.F.R. § 4.15.

The Board initially notes that the percentage requirements 
for a total rating have not been met.  Service connection is 
in effect for fibromyalgia, rated as 40 percent disabling; 
hypertension, rated as 10 percent disabling; and external 
hemorrhoids, rated as zero percent disabling.  The combined 
rating is 50 percent.  Thus, the percentage criteria for a 
total rating are not met in this regard.

Nonetheless, it is the established policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities shall be rated totally disabled. 38 C.F.R. § 
4.16(b). Rating boards should refer to the Director of the 
Compensation and Pension Service for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service- connected disabilities but who fail to 
meet the percentage requirements set forth in 38 C.F.R. § 
4.16(a). The veteran's service-connected disabilities, 
employment history, educational and vocational attainment, 
and all other factors having a bearing on the issue must be 
addressed. 38 C.F.R. § 4.16(b).  

In July 2003, the rating board referred this case for extra-
schedular consideration and the Director of Compensation and 
Pension Service found that extra-schedular consideration was 
not warranted.  He reasoned that the veteran's nonservice-
connected disabilities contribute to his unemployability.  
The veteran has gastroesophageal reflux disease, 
diverticulosis, hypothyroidism, anxiety with severe panic 
attacks, and urinary problems.

The Board concurs.  The veteran is not unemployable due 
solely to his service-connected disabilities.  Rather, the 
record shows that the veteran is unemployable due to his 
service-connected disabilities and nonservice-connected 
disabilities (depression and anxiety).  In this regard, the 
Board acknowledges the severity of the veteran's fibromyalgia 
disability and that he has mild hypertension.  The Board also 
acknowledges that he previously worked as a security guard, 
but he has not worked since 2001.  However, not one of the 
veteran's medical reports attributes his unemployability 
solely to his service-connected disabilities.  Further, 
although the veteran is in receipt of Social Security 
disability benefits, Social Security Administration (SSA) 
determinations are not controlling for VA purposes.  
Murincsak v. Derwinski, 2 Vet. App. 363, 370 (1992).  The SSA 
reports also show that disability benefits were awarded based 
on several nonservice-connected disabilities.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the veteran's TDIU claim and is not 
in equipoise.  The claim is denied. 

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  The Court has held that VCAA notice 
should be provided to a claimant before the initial RO 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, if VCAA notice is provided after the 
initial decision, such a timing error can be cured by 
subsequent readjudication of the claim, as in a Statement of 
the Case (SOC) or Supplemental SOC (SSOC).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a SOC or supplemental SOC (SSOC), is 
sufficient to cure a timing defect). 

In a letter dated in September 2004 the RO informed the 
veteran of its duty to assist him in substantiating his 
claims, and the effect of this duty upon his claims.  The 
letter informed him that VA would obtain all relevant 
evidence in the custody of a Federal department or agency, 
including VA, the service department, the Social Security 
Administration, and other pertinent agencies.  He was advised 
that it was his responsibility to send any other medical 
records supporting his claims, or to provide a properly 
executed release so that VA could request the records for 
him.  The veteran was also specifically asked to provide 
"any evidence in your possession that pertains to your 
claim." 

Although the letter was submitted after the November 2002 
adjudication, the Board finds that the veteran has not been 
prejudiced.  The contents of the above letter provided to the 
veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  The veteran was provided opportunities to 
submit additional evidence.  The purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims.  Further, the claims were 
readjudicated in a May 2006 supplemental statements of the 
case. 

More recently, the Court concluded that, for an increased 
rating claim, VCAA notice should include notice that evidence 
of increased severity of the disorder or of greater 
interference with work or activities of daily life is 
required to support a claim for increased evaluation; that it 
include at least general notice of more particularized bases 
of granting increased evaluations where, as here, particular 
criteria beyond mere increase in severity may be required for 
assignment of a higher disability rating; that it include 
notice that a particular rating will be assigned by applying 
diagnostic codes; and that it include notice, in the form of 
examples, of the kinds of evidence required to support the 
increased rating claim.  Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).

While the veteran was not provided this more detailed notice 
in the aforementioned letter, the Board finds that he is not 
prejudiced by this omission in the adjudication of his 
increased rating claim.  The VCAA notice letter was followed 
by readjudication of the claim in the SSOC dated May 2006, 
all of which contain a list of the evidence considered, a 
summary of adjudicative actions, included all pertinent laws 
and regulation, including the criteria for evaluation of the 
veteran's fibromyalgia disease, and an explanation for the 
decisions reached.  Thus, the purposes of the notice 
requirements have not been frustrated and any error in 
failing to provide additional notice has not affected the 
essential fairness of the adjudication process because the 
veteran had actual knowledge of what information and evidence 
is needed to establish his claims.  See Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007). 

In addition, to whatever extent the decision of the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  Since the increased 
rating and TDIU claims are being denied, such matters are 
moot.  Thus, the veteran has not been prejudiced in this 
regard.

In addition, it appears that all obtainable evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  The 
veteran's service medical records, VA and non-VA treatment 
reports, SSA records, and VA examinations are of record.  
Although in April 2008, the veteran's representative 
indicated that a more contemporaneous VA examination is 
needed, the Board finds that the record is complete.  As 
noted above, the maximum schedular percentage rating 
allowable for fibromyalgia has already been assigned and the 
evidence clearly shows that the criteria for a TDIU rating 
are not met.  Soyini v. Derwinski, 1 Vet.App. 540 (1991) (A 
remand is inappropriate where there is no possibility of any 
benefit flowing to the veteran).  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  Accordingly, the Board 
finds that VA met its duty to assist under the VCAA. 

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duties to notify and assist.  38 U.S.C.A. §§ 
5103 and 5103A; 38 C.F.R. § 3.159.





ORDER

Entitlement to a rating in excess of 40 percent for 
fibromyalgia is denied.

Entitlement to a total rating based on individual 
unemployability due to service-connected disability is 
denied.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


